Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State Commissioner of Social Services, dated July 5,1979 and made after a statutory fair hearing which affirmed a determination of the local agency reducing petitioner’s home health aid assistance. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and respondents are directed to restore petitioner’s home health aid assistance retroactive to the date of its termination; the proceeding is otherwise dismissed on the merits. The State commissioner’s total reliance on hearsay evidence, represented by a fair hearing summary prepared by a person who had no personal knowledge of the facts, precludes a finding that the determination was supported by substantial evidence (see Matter of Roach v Toia, 58 AD2d 652; see, also, Matter of Schadt v Sordino, 48 AD2d 171). Damiani, J.P., Lazer, Mangano and Weinstein, JJ., concur.